MEMORANDUM **
Narinder Singh, a native and citizen of India, petitions pro se for review of an order of the Board of Immigration Appeals (“BIA”) dismissing his appeal from an immigration judge’s removal order. We have jurisdiction pursuant to 8 U.S.C. § 1252, because the BIA actually addressed the issue. Abebe v. Gonzales, 432 F.3d 1037, 1041 (9th Cir.2005) (en banc) (“When the BIA has ignored a procedural defect and elected to consider an issue on its substantive merits, we cannot then decline to consider the issue based upon this procedural defect.”). We grant the petition for review and remand for further proceedings.
The BIA’s decision in this case preceded Galeana-Mendoza v. Gonzales, 465 F.3d 1054 (9th Cir.2006), in which we held that “California Penal Code section 243(e) does not qualify as a crime categorically involving moral turpitude.” Id. at 1061. We therefore remand for the BIA to reconsider Singh’s eligibility for the petty offense exception contained in 8 U.S.C. § 1182(a)(2)(A)(ii)(II) and his requested relief under the Legal Immigration Family Equity Act.
Singh’s request to accept evidence is denied.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.